COBLENTZ PATCH DUFFY & BASS LLP
One MonTGOMERY STREET, SUITE 3OOO0, San FRANCISCO, CALIFORNIA 94104-5500

Fax 415.989.1663

415.391.4800 .

Ce © TF BD un F&F BY Ne

Ny oN UNlUN UN ON ON WN Ome mmm mmm mmm mt
eo JT BHO we HWY NOOO est lcUCOCOlUlCUNCOClUMDWMOCUMUGSASCDROOOUeRelCUeOCONleSlCUC OS

TIMOTHY P. CRUDO (State Bar No. 143835)

REES F. MORGAN (State Bar No. 229899)

DANIEL M. BRUGGEBREW (State Bar No. 307037)

COBLENTZ PATCH DUFFY & BASS LLP

One Montgomery Street, Suite 3000

San Francisco, California 94104-5500

Telephone: 415.391.4800

Facsimile: 415.989.1663

Email: — ef-tpe@cpdb.com
ef-rfm@cpdb.com
ef-dmb@cpdb.com

Attorneys for Petitioner Paul McLinko

ETHAN A. BALOGH (State Bar No. 172224)
COLEMAN & BALOGH LLP

235 Montgomery Street, Suite 1070

San Francisco, California 94104

Telephone: 415.391.0440

Email: | eab@colemanbalogh.com

BRETT D. KELLEY (pro hac vice forthcoming)
KELLEY, WOLTER & SCOTT, P.A.

Centre Village Offices

431 S. Seventh Street, Suite 2530

Minneapolis, Minnesota 55415

Telephone: 612.200.2866

Email: — bkelley@kelleywolter.com

ORIGINAL

FILED
JUL 22 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

ICS

gNEY €> ai Cy i A
Attorneys for Petitioner “Qyzrseo” ™ 8 0 1 2 5MISC

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

Paul McLinko and Claudia Russ Anderson,

NOTICE OF PETITION AND
Petitioners, PETITION FOR ORDER REQUIRING
COMPLIANCE WITH DOCUMENT
V. SUBPOENA ISSUED PURSUANT TO
12 U.S.C. § 1818 AND 12 C.F.R. § 19.26

Accenture LLP,

Filed concurrently with the Declaration of
Respondent. Daniel M. Bruggebrew

 

REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

16779.001 4832-0053-4468.2

Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MonTGOmMERY STREET, SUITE 3OOO, SAN FRANCISCO, CALIFORNIA 94104-5500

- Fax 415.989.1663

415.391.4800

oo Co HN BD et ke HD Nm

ny WN NHN NHN NO 8H NM NUN OSSD elle
- i | ) —— , —  -  s | S:  —)

TABLE OF CONTENTS
NOTICE OF PETITION ...........cccccesssssssssssesecsececcsecesssansesseessosasscseessesssnsssssessensesaaesaneteanserenes
MEMORANDUM OF POINTS AND AUTHORITIES oe eecceseeeseeessesseesssesnseensesesenees
I. INTRODUCTION ........ccccesscscecccssenssstseeseereesensesssesessssnssedssssseesesseecasesessesevsasenenaesees
II. JURISDICTION AND VENUE......... cc. cccccesssseesssesessscessssssesesscscessscsessssssessesseevsssesssons
Ill. INTRADISTRICT ASSIGNMENT ....000 ce cccscsccesscseessscssssssceseesessssecnrsnsensnsenesers
TV. RELEVANT BACKGROUND. .........ccccccceeedeceeecsceceeseseeescsessesesessssosessesensessnesaneceess
V. LEGAL STANDARD wiseecscsssssssscsccsscsssnnnsnsssssseeeeneeneccesnsnnnnnecsieeeseceeeececcecunennnststeeseee
VI. ANALYSIS wccssscsssssssscssscssssssscssecssssssssesccnsnsscesseesesunsseeeeessssnsseeeeeeeenunscceeeeeesseeee
A. Petitioners Have Established a Prima Facie Case for an Order
Compelling Accenture to Comply with the Subpoena.............. cee eeeeeeees
B. Because Accenture F ailed to Exhaust Its Administrative Remedies,
This Court Is Precluded from Considering Any Merit-Based Challenge
to the Subpoena .0..... eee ecsscesssssscssccsssosensesscsensessesssssssesessaeeseeesesssssesscsasonseney
C. The Subpoena Is Reasonable... ts eeesesecesssesssenseesassneseenees seseveenesneceeunsnees
VII. CONCLUSION ..... ec eccsccsseseeceseesceesccesessecneccecatsseceessesassaseneesnsecerseeetsesesacsesseecenseees
VIH. CIVIL LOCAL RULE 5-1(1)(3) CERTIFICATION sustitatantasesnaiaase, sesneeeens
16779,001 4832-0053-4468 2 i

Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MonTGomERY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

Fax 415.989.1663

415.391.4800 .

eo 6 JN A A ee WS NF

we NH N NH N NY NH NY NHN | | |= =F FF Oe Oe OlOlUeSllllll lt
on KN NH OmelUMGDlUNDlrSlCCOlUlUlCCOlUmOUCUC lClCOOC CMRP NCS

TABLE OF AUTHORITIES
Page(s)

Cases
EEOC v. Children’s Hospital Medical Center of Northern California,

719 F.2d 1426 (9th Cir. 1983). 00... cscsscccssecseesececessssesesenssnsecessssensssesseeseseuseecseasensesesseseesaenes 6,8
Easton v. Wells Fargo & Co.,

No. 20-CV-02193-HSG, 2020 WL 3639934 (N.D. Cal. July 6, 2020)... ceescscetseteesneennseees 3
EEOC v. Lutheran Social Services,

186 F.3d 959 (D.C. Cir. 1999) oo. esccsssessessssessosssessssssessscesssssuseseusesseesuseuseestssesesensesseaeeses 9, 10
Fosselman v. Caropreso,

No. C 09-0055 PJH PR, 2011 WL 999549 (N.D. Cal. Mar. 18, 2011)... ce eteeeseteetsenenees 10
Henderson v. United States,

815 F.2d 1189 (8th Cir. 1987)... eccseesesesecssssscecsceesscsseerssevsessesesecssssssssasssessssesseseeseceeauanenenes 10
Josephs v. Harris Corp.,

677 F.2d 985 (3d Cir. 1982) 0... cccccseseecscscteseesscssesceeseesscsssssessssusasausensesseseuseueesseeseerersessentsonentes 10
Kleiman v. Wright,

No. 18-CV-80176, 2020 WL 1849407 (S.D. Fla. Apr. 13, 2020) 0... eessesscsseetertseneseeeeeee Il
NERB v. Cable Car Advertisers, Inc.,

319 F. Supp. 2d 991 (NLD. Cal. 2004) oot ceescccsecnseessnessscsnassssecsasesscssceesesseneeeses 6, 8, 10
NERB v. North Bay Plumbing, Inc., |

102 F.3d 1005 (9th Cir, 1996)... cccsccseccsscescesseceeeesessecaeetsnssnsessesanseseesaaseesesssssesessessuseeesssnseeses 6
NERB v. Uber Technologies, Inc.,

216 F. Supp. 3d 1004 (N.D. Cal. 2016) ooo ececeecscsccesesensssssessnsnsseneseseessceesceeseeseeneeees passim
Prudential Insurance Co. v. Lai,

42 F.3d 1299, 1303 (9th Cir. 1994)... ecssccsceseeseescencceseseseeeeeseeesseeesedscssscsesscesesseseeseacsnseasones 6
United States v. Smith,

454 F.3d 707 (7th Cir. 2006)..........ccccssccscerecscercsccsseesscsensesseceeassassneenesaseasenssessnseeseeseseeseageneaaes 11
In re Vargas,

723 F.2d 1461 (LOth Cir. 1983)... ceccssessecscesessssscscessessenscsssassssessssacceasssscssacosscesnecensesneenses 11
ffl
‘tf
‘fl
16779.001 4832-0053-4468.2 ii Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
OnE MONTGOMERY STREET, SuIteE 3000, San FRANCISCO, CALIFORNIA 94104-S500

' Fax 415.989.1663

415.391.4800

wo 6 NA A WU & WA WN =

Nn N NHN NH NH NH NO NON mm em ek et
ao NA KT Fe HD NOOO OlUlUlUCOClUOMOMUGGSNUCUONCCUCUMRDUMNUCULNlUlCUS

Statutes & Rules

12 U.S.C. § 1818 occ ccssseescescesececcsccccceseeseeenseussnsesssssescsccessaseseenseneeesseeeassessnsaesseenssssenaeeasenensenes 2,7
12 U.S.C. § 181801) oo eee eeceesceeeeeersseensssecansescaseeesasessensssteseeseessesssesessessensaesaesntsaeeenesaeereeey 2,3,7
12 U.S.C. § 1828(X) occ eccsesecseeenenseessssssensecsscsnsossseesssssenseneesseeeseeessesseesersensesasecaeestecgnenssesasensaees 11
Civil Local Rule 3-2(C) .........csecsssssssseceescescrseeceserserscesecesssssesesseesssscessessceseseesesesensesnererssssssnneaennee 3
Other Authorities

12 C.F.R. § 19.23 eeeecescsecessesceecessseceeceeeeesssacessesceseesansdssssssessesscsscssessessesnesnneesseseneceessssesessssnanaess 5,9
12 CLF.R. § 19.23 (a)(2) oo. eeeeeeeeceececceecenesessesssseesssscssansscescsssseesseeeesneoresseserseneenseaeeeeeeecesenseesnasansessenas 9
12 C.F.R. §19.25(d)... eee eeeeeeeecesceeeceeeeesscesesssssseesssscsesesessceeeseessensessenessseneeseenes daceescesseneceseceeseneeneeeee 9
12 C.F.R. § 19.25(A)(1) cc eeceecsesscecesseseessesecssenescssonsersceesaesessesseceseasuseesssseeesessteeeusteseeensssrenes 2,5,9
12 C.F.R. § 19.26 wo.ceccsccscssesssnssscsssssesesssssesnssssssssccesecseserssrssressesessssseressseaseasascessescecncesssseeneenseneens 7
12 C.FLR. § 19.26(a)(1) .2..e cece eeecceeccceceeeeeseeessescssnssassansassssseseeseceecscesneseesseenssenecseeseesesseeaseesenaeseenenes 7
12 C.F.R. §19.26(b).... ce eeeccccessssscecsssessenscsseessensosecsscesessssccessessssessensuscesessnasseesteeuseeeeeeasssnersesteneess 9
12 C.F.R. § 19.26(D)(1) once esscssenccsseneeceeseesssessssessseaeeaessecoscaessessesscesesoeesesesssnecstesersnesrescssneseaseeaeases 5
12 C.F.R. § 19.26(b)(2) sessesseensenseanesssscesnesseeceesaeseesaeaeeaeesasseeoeessesesseesscsscesesesusessusssossessesessesagenseees 2,9
12 C_F.R. § 19.101 oo eeeccssesecsserecsseeesvsesssssevsssssssesseesssreseessesseesesssesaseesssnasensenseaeeeeenaensessanaees 2,7
12 C.F.R. § 1813(G)CI (A) oc. ccccctccseeeneccneesssoessssssssccescsscenssesseseccsacsecseseseuseusensseedssessneeessssstenesees 7
12 C_F.R. § 1818 Qc ceeecesccsetsssessceseeseneasenanes vaceaceseeseeseeseesneeceosssssoseccussesnecesessseseeseessssnsonneasenens 7
12 C.F.R. § 1818(D).....sssesesesssessssseessssseessseessneeenssnecensnssessaneenssnsecsins veteeceeesesseoseeesesseesesesessessoersossoneenes 7
12 C.F.R. § 1818(@) oo. eeeeceeceeceeeeeceseeeseesscscsscsssesessassesescsusssseesssesssscessassrssssseasecseeeseeseesereseenesseees 7
12 C_F.R. § 181 8(@)(4) 00. eee eesseescsescececseessessssssssecsacaessesesaesseseesscessscesesessssensssessnesesereserecessasseeneses 7
56 Fed. Reg. 38024, 38024, 38035 (1991)... ce cecsessessctsesessssssesssscssesscsscsssnssneersssnsssensnesseessssneee 7
16779.001 4832-0053-4468,.2 ili Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & Bass LLP
One MonTGomERY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

- Fax 415.989.1663

415.391.4800

eo 62 HSA BWA A he WS NN =

wy NHN NY NHN NY NY NHN NHN NO FF Ss 2 =F et FOSS lt
Soa AI DBD UH B&B WD NHN = S&S CO BH HTN BA A F&F |] NHN - CO

 

 

TO ACCENTURE LLP AND ITS COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT on a date and time to be determined by the Court,
Petitioners Paul McLinko and Claudia Russ Anderson will and hereby do petition this Court for an
order requiring compliance with the April 28, 2020 Discovery Subpoena Duces Tecum
(the “Subpoena”) issued in the enforcement action filed by the Office of the Comptroller of the
Currency (“OCC”) captioned Jn re Tolstedt et al., OCC Nos. AA-EC-2019-82, -81, -70, -71, -72
(consolidated).

This Petition is made upon the following grounds: Petitioners are two of five respondents
in In re Tolstedt, which was initiated pursuant to 12 U.S.C. § 1818 by an OCC Notice of Charges
filed on January 23, 2020. In the ensuing administrative proceedings, the presiding
Administrative Law Judge issued the Subpoena to Accenture LLP (“Accenture”), which subpoena
has not been and, by regulation, now cannot be quashed or modified. By way of this Petition,
Petitioners seek an order from this Court requiring Accenture’s compliance with the Subpoena.
See 12 U.S.C. § 1818(n); see also 12 C.F.R. § 19.26(c).

This Petition is based on this Notice of Petition, the Memorandum of Points and
Authorities in support thereof, the Declaration of Daniel M. Bruggebrew filed concurrently
herewith, all of the pleadings, files, and records in this proceeding, all other matters of which the
Court may take judicial notice, and any argument or evidence that may be presented to or
considered by the Court prior to its ruling.

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Petitioners are respondents in one of the largest bank regulatory enforcement actions
against individuals in recent U.S. history, a case arising out of allegations relating to sales
practices at Wells Fargo & Company (“Wells Fargo” or the “Bank”). On April 28, 2020, Office of
Financial Institution Adjudication (“OFIA”) Administrative Law Judge Christopher B. McNeil
issued the Subpoena to Accenture. The Subpoena directed Accenture to produce documents
relating to Accenture’s 2015 assessment of sales practices in Wells Fargo’s Community Bank,

a critical, timely assessment that goes to the heart of the allegations made in the enforcement

16779.001 4832-0053-4468.2 1 Case No.
PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 

 
COBLENTZ PATCH DUFFY & Bass LLP
One MONTGOMERY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

: Fax 415.989.1663

415.391.4800

Co 2 NN AO th Oe OD Nm

So NHN NHN NN wo BD WD NM OD ee ll et ek et
eo HN DH AF eR ] NY FSF SF CBO BMWA A A F. |S NH = S&S

action. See Bruggebrew Decl., Ex. A.

Accenture filed responses and objections to the Subpoena (the “Responses and
Objections”) on May 11, 2020. Bruggebrew Decl. { 5, see id, Ex. B. After nearly five weeks of
meet-and-confer efforts, Accenture took the position that the Parties were “likely at an impasse”
and refused to produce any documents. See id, Ex. F at 2-3. Respondents then filed a response
to Accenture’s Responses and Objections, noting that by regulation Accenture had failed to file a
timely motion to quash or modify and therefore had waived its objections to the Subpoena. /d.,
Ex. D at 1-2 (citing 12 C.F.R. § 19.26(b)(2)). In the ensuing order Judge McNeil agreed, finding
that Accenture failed to file the required motion, concluding that no relief was “warranted” or
“forthcoming,” and directing Petitioners to seek relief in an appropriate United States district
court. Bruggebrew Decl., Ex. E at 3-4.

The Subpoena was properly issued, the appropriate procedures were followed in the
administrative proceeding, and the evidence called for by the Subpoena is both relevant and
material to that proceeding. As Judge McNeil correctly identified, a United States district court is
the only forum authorized by Congress to resolve disputes like the one between Petitioners and
Accenture. 12 U.S.C. § 1818(n); see Bruggebrew Decl., Ex. E at 3-4.

Deadlines in the underlying administrative action are looming: Petitioners are required to
file witness lists by August 4, 2020, and the deadline to notice depositions is September 11, 2020.
Bruggebrew Decl. J 15. Petitions need prompt discovery from Accenture to allow them to
identify witnesses and obtain other information needed to defend themselves. The Court should
compel Accenture to produce the documents required by the Subpoena.

II. JURISDICTION AND VENUE
This Court has jurisdiction, and this District is an appropriate venue, to hear this Petition

pursuant to 12 U.S.C. § 1818(n).

Judge McNeil has been designated to conduct a hearing pursuant to 12 U.S.C. § 1818 to

adjudicate charges set forth in the January 23, 2020 Notice of Charges filed by the enforcement

16779,001 4832-0053-4468.2 2 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MontcomeRY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

+ Fax 415.989.1663

415.391.4800

Oo @ NY BA wet Oe, & No

YY NO NY N N N N N NO | | =F =F = FF FO SFE
eo SF BDA UL F&F |] NY SF S&F OS OB HTD BH DH SF |S NY = S&S

 

 

division of the OCC.' In that capacity, Judge McNeil possesses the authority to issue subpoenas
duces tecum. 12 U.S.C. § 1818(n). That section further provides that any party to /n.re Tolstedt
may apply to “the United States district court for the judicial district . .. where the witness . . .
carries on business, for enforcement of” any subpoena issued by Judge McNeil, “and such courts
shall have jurisdiction and power to order and require compliance therewith.” Jd.

Petitioners are two of five respondents in Jn re Tolstedt. See Notices of Charges at 1.

Accenture is a multinational professional services company that carries on business in
San Francisco, California. See Bruggebrew Decl., Ex. C.

All relevant conditions of 12 US.C. § 1818(n) having been met, this Court has jurisdiction
to adjudicate this Petition and this District is an appropriate venue.

Ill. INTRADISTRICT ASSIGNMENT

This action should be assigned to the San Francisco Division of this District. Pursuant to
Civil Local Rule 3-2(c), “{a] civil action arises in the county in which a substantial part of the
events ... which give rise to the claim occurred... .” The Subpoena seeks documents relating to

services provided by Accenture to Wells Fargo in mid-2015 pursuant to an agreement J

5 20220120 Decl. Ex. A at 8-10; se
also id., Ex. C at 13. The agreement confirmed that ie
I (© 28); Wells Fargo’

headquarters are also located in San Francisco. See Easton v. Wells Fargo & Co., No. 20-CV-
02193-HSG, 2020 WL 3639934, at *1 (N.D. Cal. July 6, 2020) (“[Wells Fargo & Company] is...
headquartered in San Francisco.”). In sum, a substantial part of the events giving rise to the
Subpoena took place in the City and County of San Francisco.

IV. RELEVANT BACKGROUND

In mid-2015, the Bank engaged Accenture to assess its Community Bank’s approach to

 

' Notice of Charges, Jn re Tolstedt et al., OCC Nos. AA-EC-2019-82, -81, -70, -71, -72
(consolidated), available at https://www.occ.gov/static/enforcement-actions/eaN20-001 .pdf;
see 12 C.F.R. § 19.101 (“[OCC] administrative adjudications . . . shall be conducted by an
administrative law judge assigned to OFIA.”).

16779.001 4832-0053-4468.2 3 Case No.
PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 

 
COBLENTZ2 PATCH DUFFY & BASS LLP
One MonTGoMmERY STREET, SuIteE 3000, San FRANCISCO, CALIFORNIA 94104-5500

» Fax 415.989.1663

415.391.4800

~o © SN AO Oh ek |] Nm

wy WN WN WH NH NH NHN NH NH =F FSF SFO SFU SOUS lt
ost BO th Uk lUweDlUNlUrelCCOlUlUlCUCOClUMDUCUMGANlCONO Re NCS

 

 

sales practices (the “Engagement”). Bruggebrew Decl., Ex. A at 8; see also id., Ex. C at 2.

To that end, Accenture
Pn. (2, Ex. C at3, 11. In April 2017, the Bank’s

Board’s Independent Directors issued its Sales Practice Investigation Report (the “Board
Report”), which relied in part on Accenture’s findings. Sales Practices Investigation Report,
available at https://www08.wellsfargomedia.com/assets/pdf/about/investor-relations/
presentations/2017/board-report.pdf.

In January 2020, enforcement staff of the OCC filed the Notice of Charges against
Mr. McLinko, Ms. Russ Anderson, and three other former Wells Fargo executives. By that action,
the OCC seeks a total of $37.5 million in civil penalties as well as prohibition and cease-and-desist
orders. See Notice of Charges at 2. The Notice of Charges alleges generally that “systemic sales
practices misconduct [in the Community Bank] persisted for years due to the failures of Bank
senior executives and failures in the checks and balances that were supposed to be provided by the
Law Department and Audit.” Jd. at 7. These allegations stem from the sales practices that
Accenture had investigated as part of the Engagement. See, e.g., Notice of Charges [{ 21-23, 68,
81, 83(c), 138, 215, 228, 257, 269, 274, 312, 315, 348.7

On April 27, 2020, Petitioners applied to Judge McNeil for the issuance of the Subpoena,
which seeks documents related to Accenture’s analysis of Community Bank sales practices.’
Bruggebrew Decl. | 3. The Subpoena contains 12 document requests seeking, among other
things, documents relied upon by Accenture in preparing its analysis, documents setting forth its
criteria and methodology in undertaking the analysis, and internal Accenture communications

related to the analysis. /d., Ex. A at 9-10. On April 28, 2020, Judge McNeil granted

 

? These paragraphs in the Notice of Charges cite to sections of the Board Report relying on
the Accenture report.

3 Although only Petitioners applied for the Subpoena, all five respondents in the OCC
enforcement action will receive copies of and benefit from the documents produced by Accenture.
Bruggebrew Decl. { 14. ;

16779,001 4832-0053-4468.2 4 Case No.
PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 

 
COBLENTZ PATCH DUFFY & Bass LLP
OnE MONTGOMERY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-S500

Fax 415.989.1663

415.391.4800

So C@ SIT HN Te OH ON ee

ny N WN NN NO NO NUNN SSO et SlORESESllOODRESESElllllRESFlllllUDESllllllESEll
eo NAY WH Hh &® WHS NH = Oo CO DB HN BDH A hF | N = BS

Respondents’ application and issued the Subpoena (id., Ex. A at 2), which was served on
Accenture the next day. Jd. 7 4.

On May 11, 2020, Accenture filed its Responses and Objections. Bruggebrew Decl. { 5.
Between May 15 and June 23, counsel for Petitioner and Accenture met and conferred several
times about Accenture’s objections. Jd. { 10. On June 2, Accenture indicated that it has “no
central repository” of relevant documents. See id., Ex. F at 13. In response, on June 3 Petitioners
requested that Accenture determine “how internal documents relating to the engagement are stored
at the Company,” adding on June 4 that “[i]t would be helpful for us to understand what you’ ve
done to determine this, so that we can better understand your objections about the reasonableness
of our requests and the burden on Accenture.” Jd., Ex. F at 11, 13. Petitioners proposed a variety
of search terms and suggested various custodians to whom document searches could be limited.
See id., Ex. F at 11. Petitioners also “agree[d] to limit [thei]r requests to internal communications
and documents that Accenture did not send to or receive from Wells Fargo and that Wells Fargo
therefore does not possess.” /d., Ex. F at 12. Petitioners accordingly withdrew Requests Nos. 1
and 8. Jd, Ex. Dat 5 n.2.

On June 16, Accenture indicated that it had analyzed Petitioners’ search terms as applied to
18 Accenture custodians and concluded that Petitioners’ requests are not “justified.” Jd., Ex. F at
7-8. Accenture then offered a “compromise position” to run four surnames—of the five
respondents in Jn re Tolstedt—against six custodians’ ESI. /d., Ex. F at 8.

Petitioners responded that Accenture’s proposal would

not reasonably produce the documents responsive to our requests
because the thrust of our requests is to obtain documents relevant to
Accenture’s report, including the accuracy of—and methodology
used in developing—its factual findings relating to the scope and
extent of sales practices misconduct in the Community Bank, the

soundness of its authors’ supporting analyses, and the reasonableness
of their conclusions, all of which may be important at trial.

Bruggebrew Decl., Ex. F at 6. Petitioners asked for additional information relating to the identities
of Accenture personnel and offered to pare down their search terms if Accenture would propose
alternatives, noting that with “[Petitioners’] June 26 deadline to respond to [Accenture’s] objections
coming up, [Petitioners] want to be sure that we have enough time to try to reach agreement without

16779.001 4832-0053-4468.2 5 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
OnE MONTGOMERY STREET, SUITE 3OOO0, San Francisco, CALIFORNIA 94104-5500

: Fax 415.989.1663

415.391.4800

eo @ SD eh he BY NO

yn NY NHN NO NHN NH NO DQ RD ee ee lt
Co nN BDH CAL F&F WD NH -= CSF BO OBO HN BDA A Bh WS NY = S&S

 

 

involving the Tribunal.” Bruggebrew Decl., Ex. F at 6-7.

Seven days later, on June 23, Accenture reiterated its position that it would produce no
documents in response to the Subpoena. It stated that Petitioner’s requests were “untenable” and
that Accenture would “rest on [its] position that [Petitioner’s] subpoena was and remains an
unduly burdensome effort to find information the relevance of which is attenuated at best.”
Bruggebrew Decl., Ex. F at 2. Accenture noted that Petitioners “should in the first instance
exhaust efforts to find information through Wells Fargo,” stating its belief that “Wells Fargo has
all or virtually all the information [Petitioners] seek, and that [Petitioners] have not taken
reasonable steps to determine whether or not that is correct.” Jd., Ex. F at 3.4

On June 26, 2020, Respondents timely filed a response to Accenture’s Responses and
Objections, noting that “[t]he OCC’s Uniform Rules of Practice and Procedure require any
nonparty seeking relief from a subpoena to ‘file a motion to quash or modify’ (12 C.F.R.

§ 19.26(b)(1)) within 10 days of service of such subpoena,” that Accenture had failed to file a
motion to quash or modify the Subpoena, and that, having failed to timely file such a motion,
Accenture had waived its objections by express operation of the applicable regulation.
Bruggebrew Decl., Ex. D at 1-2 (citing 12 C.F.R. § 19.26(b)(2) (citing id. § 19.25(d)) & 12 C.F.R.
§ 19.25(d)(1) (“objections not made in accordance with [§ 19.25(d)(1)] and § 19.23 are waived”)).

On July 7, 2020, Judge McNeil issued an order “find[ing] there is presently pending no
motion seeking to have the subpoena quashed — but only Accenture’s notice to Respondents
McLinko and Russ Anderson explaining why it would not be producing documents that fall within
the subpoena’s scope.” Bruggebrew Decl., Ex. E at 4. Judge McNeil then held that,
“[a]ccordingly, no relief is warranted and none shall be forthcoming based upon Accenture’s ...
Responses and Objections[.]” /d¢., Ex. E at 4. In his Order, Judge McNeil noted that “the OCC’s

Rules prescribe the available course of action when it appears a subpoenaed entity fails to comply

 

4 The Bank already has produced to Petitioners sufficient to have responded to a request
for production seeking all documents relating to the Engagement. Bruggebrew Decl. { 7.
Petitioners have reviewed these documents (id.), which do not — indeed cannot — contain the
relevant information sought from Accenture by the Subpoena because the documents sought from
Accenture were by definition never in the Bank’s possession.

16779.001 4832-0053-4468.2 6 Case No.
PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 

 
COBLENTZ PATCH DUFFY & BASS LLP
One MoOnTGOMERY STREET, SUITE 3000, San FRANCISCO, CALIFORNIA 94104-SS00

. Fax 415.989.1663

415.391.4800

So © JA DH BW & WS NH =

Nn NN WN N N N NO NO NO F*& | =F 2 = = OO SFOS Oe
Co NY AN Hh he eH Nel lCUCOlUlUlUCCOUlUlCOMCUCUNClCUCONCCOOUMehelUllCONl COS

 

with the subpoena issued to a non-party:”
If a subpoenaed person fails to comply with any subpoena issued
pursuant to this section or any order of the administrative law judge
which directs compliance with all or any portion of a document
subpoena, the subpoenaing party or any other aggrieved party may, to
the extent authorized by applicable law, apply to an appropriate
United States district court for an order requiring compliance with so

much of the document subpoena as the administrative law judge has
not quashed or modified.

Bruggebrew Decl., Ex. E at 3-4 (quoting 12 C.F.R. § 19.26(c)).

On July 20, 2020, counsel for Mr. McLinko asked whether Accenture would reconsider its
refusal to produce any documents in response to the Subpoena so as to avoid the need to file this
Petition. Bruggebrew Decl., Ex. G at 4-5. Citing Judge McNeil’s order, Petitioners requested that
Accenture “reconsider its position and comply with the Subpoena” and indicated that they
otherwise would petition a United States district court as directed by Judge McNeil’s order. /d.,
Ex. G at 4-5 (citing 12 U.S.C. § 1818(n) and 12 C.F.R. § 19.26(c)). Accenture responded that it
“d[id]n’t understand” Petitioners’ request. /d., Ex. G at 4. Petitioners then offered “to engage in
further meet-and-confer efforts if Accenture w[ould] stipulate that, if the Parties fail to reach
agreement, our dispute will be resolved on [Petitioners’] petition under 12 U.S.C. § 1818(n).” Jd,
Ex. G at 3. Accenture responded by filing with Judge McNeil a motion for leave to file a motion
to quash.> Jd. § 13; see id, Ex. 1; see also id., Ex. G at 1-2. |

Pursuant to the Scheduling Order issued in Jn re Tolstedt, Petitioners are required to submit
witness lists by August 4, 2020. The deadline to notice depositions is September 11, 2020.
Bruggebrew Decl. ¥ 15.

Vv. LEGAL STANDARD

“The Court’s scope of inquiry in an agency subpoena enforcement proceeding is narrow.”
NERB v. Cable Car Advertisers, Inc., 319 F. Supp. 2d 991, 997 (N.D. Cal. 2004) (citing NLRB v.
North Bay Plumbing, Inc., 102 F.3d 1005, 1007 (9th Cir. 1996) (citing EEOC v. Children’s Hosp.

 

> As noted above, Accenture has waived its objections and the administrative Tribunal has no
jurisdiction to extend the statutory deadline by several months to allow Accenture to file a motion
to quash now. Petitioners will oppose Accenture’s newly filed motion and will supplement this
Petition in the event that Judge McNeil rules on Accenture’s motion.

16779.001 4832-0053-4468.2 7 Case No.
PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 

 

 
COBLENTZ PATCH DUFFY & BASS LLP
OnE MonTGomerRY STREET, SUITE 3000, San Francisco, CALIFORNIA 94104-5500

' Fax 415.989.1663

415.391.4800

Oo C2 JT BDA A B&B |] NO =

NY WN WN NH NO ND ND ON OD me mm let
SN DR Hh ee HO NlelCCOlUlUlUCOCOlUlUlCOCUCUMNSCUCONOON Ree NCS

Med. Ctr. of N. Cal., 719 F.2d 1426, 1428 (9th Cir. 1983) (en banc), overruled on other grounds
as recognized in Prudential Ins. Co. v. Lai, 42 F.3d 1299, 1303 (9th Cir. 1994))). “The critical
questions are: (1) whether Congress has granted the authority to investigate; (2) whether
procedural requirements have been followed; and (3) whether the evidence is relevant and material
to the investigation.” North Bay Plumbing, 102 F.3d at 1007 (quoting Children’s Hospital, 719
F.2d at 1428).

Where a petitioner has established a prima facie case demonstrating these three factors,
“the subpoena must be enforced unless the responding party can prove that the inquiry is
unreasonable because it is unduly burdensome or overly broad.” Cable Car Advertisers, 319
F. Supp. 2d at 997 (citing North Bay Plumbing, 102 F.3d at 1008 (citing Children’s Hospital, 719
F.2d at 1428)). However, “[c]ourts ‘generally will not entertain [such] a challenge to a subpoena
that was not first brought before the [agency].’” NZRB v. Uber Techs., Inc., 216 F. Supp. 3d 1004,
1007 (N.D. Cal. 2016) (quoting NZRB v. Fresh & Easy Neighborhood Mkt., Inc., 805 F.3d 1155,
1159 (9th Cir. 2015) (citing EEOC v. Cuzzens of Ga., Inc., 608 F.2d 1062, 1063 (Sth Cir. 1979)
(“Generally, one who has neglected the exhaustion of available administrative remedies may not
seek judicial relief.”))). In the Ninth Circuit, “a respondent’s failure to exhaust preclude[s] the
court from considering the respondent’s merit-based challenges to the subpoena’s validity.” Jd.
(citing Fresh & Easy, 805 F.3d at 1162). Waiver of the exhaustion requirement is appropriate
only “when the challenge to a subpoena is based on constitutional grounds or there are exceptional
circumstances.” Jd.

VI. ANALYSIS

A. Petitioners Have Established a Prima Facie Case for an Order Compelling Accenture
to Comply with the Subpoena

Congress authorized “appropriate Federal banking agenc[ies]” to initiate hearings to
prohibit institution-affiliated parties from participating in the conduct of the affairs of an insured
depository institution (12 C.F.R. § 1818(e)(4)), to order such parties to cease and desist from
violating certain laws and regulations or from engaging in unsafe or unsound practices

(id. § 1818(b)), or to order such parties to forfeit and pay civil monetary penalties. Jd. § 1818(i).

16779.001 4832-0053-4468.2 8 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MONTGOMERY STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

: Fax 415.989.1663

415.391.4800

eo 2 NY DBD hh he & NO

Ye N NY N NH NH NHN NH NH = = =F SF EF SFO SllllUDRSlllULDml
on KD A F&F S&S N =|*§ Se CS MB DT HD AT Oe | hUNlUlUrmehlUS

For national banking associations like Wells Fargo, the OCC is one such “appropriate Federal
banking agency.” See id. § 1813(q)(1)(A). Here, the Notice of Charges was, by its own terms,
issued on behalf of the OCC pursuant to 12 C.F.R. § 1818(b), (e), and (i) (Notice of Charges

at 1, 100), thereby initiating a hearing before an OFIA Administrative Law Judge. See 12 C.F.R.
§ 19.101. The Comptroller of the Currency appointed Judge McNeil to conduct the hearing
initiated by the Notice of Charges (Bruggebrew Decl. § 2), and Judge McNeil therefore had the
authority to issue the Subpoena. 12 U.S.C. § 1818(n).

The procedural requirements have been followed. The OCC is “empowered to make rules
and regulations with respect to any . . . proceedings” initiated pursuant to 12 U.S.C. § 1818.

12 U.SC. § 1818(n). Pursuant to that authority, the OCC along with the several other banking
regulatory agencies promulgated the Uniform Rules of Practice and Procedure, codified at

12 C.F.R. subpart A, section 19.26 of which establishes the procedural requirements for parties
seeking document subpoenas to nonparties in an OCC proceeding. See 56 Fed. Reg. 38024,
38024, 38035 (1991). On April 27, 2020, pursuant to 12 C.F.R. § 19.26(a)(1), Petitioners applied
to Judge McNeil for the issuance of the Subpoena (Bruggebrew Decl. | 3); Judge McNeil issued
the Subpoena on April 28 (id., Ex. A at 2); and on April 29 the Subpoena was served on
Accenture. Id. | 4; see Children’s Hospital, 719 F.2d at 1428 (“(2) . . . the procedural
requirements have been followed”).

The documents required for production are relevant and material to the underlying
administrative proceeding. Petitioners seek documents relating to Accenture’s review—including
notes, transcripts, or summaries of interviews, and its methodology and the bases and assumptions
underlying its methodology—f sales practices at the Community Bank, viz., conduct that stands
at the center of the allegations presented in the administrative proceedings. See, e.g., Notice of
Charges {J 21-23, 68, 81, 83(c), 138, 215, 228, 257, 269, 274, 312, 315, 348; see also supra n.2).
In sum, Accenture’s work for Wells Fargo is relevant and material to the OCC’s allegations, and
the documents sought by the Subpoena are as well. See Children’s Hospital, 719 F.2d at 1428

(“G) . . . the evidence is relevant and material’).

16779,001 4832-0053-4468.2 9 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MonTGomeERy STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

» Fax 415.989.1663

415.391.4800

eo ce NI BD A & & NHN =

Re NN ON UN UN OUN OUNCUNG ONO SESS ESDP ORS Sell Sell Reel Sl
oOo JI BDH HH &F ]D NY = S&F Oo BOB AD BAO we F&F WW NH —=—= CS

B. Because Accenture Failed to Exhaust Its Administrative Remedies, This Court Is
Precluded from Considering Any Merit-Based Challenge to the Subpoena

Ordinarily, once a prima facie case has been made, “the subpoena must be enforced unless
the responding party can prove that the inquiry is unreasonable because it is unduly burdensome or
overly broad.” Cable Car Advertisers, 319 F. Supp. 2d at 997 (citing North Bay Plumbing, 102
F.3d at 1008). But because Accenture failed to seek the available administrative remedy by way
of a motion to quash or modify the Subpoena, the Court may not consider any such challenge now.

Judge McNeil expressly found that Accenture did not file a motion to quash or modify the
Subpoena. Bruggebrew Decl., Ex. E at 4 (“[T]here is presently pending no motion seeking to
have the subpoena quashed — but only Accenture’s notice to Respondents McLinko and Russ
Anderson explaining why it would not be producing documents that fall within the subpoena’s
scope.”). In failing to do so, Accenture failed to exhaust its administrative remedy. See id., Ex. E
at 4 (“Accordingly, no relief is warranted and none shall be forthcoming based upon Accenture’s
... Responses and Objections.”). Accenture’s “failure to exhaust preclude[s] the [Court from
considering the respondent’s merit-based challenges to the subpoena’s validity.” See Uber, 216
F. Supp. 3d at 1007 (citing Fresh & Easy, 805 F.3d at 1162).

The fact that Accenture filed objections to the Subpoena is insufficient to excuse the
exhaustion requirement. See Uber, 216 F. Supp. 3d at 1010 (agreeing with “[o]ther courts [that]
have held that raising objections without filing a petition to revoke [in the EEOC subpoena
context] is insufficient to exhaust the administrative remedies”). Administrative exhaustion
requires strict compliance with 12 C.F.R. §§19.26(b), 19.25(d), and 19.23. See 12 C.F.R.

§ 19.25(d)(1) (“objections not made in accordance with [§ 19.25(d)(1)] and § 19.23 are waived”).
Twelve C.F.R. § 19.26(b)(2) provides that “[aJny motion to quash or modify a document subpoena
must be filed on the same basis . . . upon which a party could object to a discovery request under

§ 19.25(d), and during the same time limits during which such an objection could be filed.”
(Emphasis added.). Section 19.25(d)(1) requires that objections be asserted only by way of a
“motion in accordance with the provisions of § 19.23 to strike or otherwise limit the request” for

documents. Section 19.23(a)(2), in turn, requires that “[a]ll written motions must state with

16779.001 4832-0053-4468.2 10 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ2 PATCH DUFFY & BASS LLP
OnE MONTGOMERY STREET, SUITE 3000, SAN FrRaNcCISCO, CALIFORNIA 94104-5500

' Fax 415.989.1663

415.391.4800

eo C68 SNS DBD A & WwW NH =

~Y NH N NH NH NO NH NN DO eo lo oe ek kt
Co 1 BH FO Rm SS NO SF lc OlUlUCNCOlUMDOUlUGANCOCNOlUlUDlUlNlULUlCUDS

particularity the relief sought and must be accompanied by a proposed order.”

Accenture met none of these requirements, as Judge McNeil found. See Bruggebrew
Decl., Ex. E at 4. The analysis should end there, and this Court should compel Accenture’s
compliance with the Subpoena. See Uber, 216 F. Supp. 3d at 1007 (citation omitted).

While “[c]ourts have waived the exhaustion requirement when the challenge to a subpoena
is based on constitutional grounds or there are exceptional circumstances, neither of [these
grounds] is present here.”© Uber, 216 F. Supp. 3d at 1007 (citations omitted) (finding that Uber
failed to exhaust its administrative remedies and granting NLRB’s application to enforce
subpoenas). Uber is instructive. There, the court addressed EEOC v. Lutheran Social Services,
186 F.3d 959 (D.C. Cir. 1999), which found that exceptional circumstances warranted excusing
the failure to exhaust. In contrast, Uber found, under circumstances nearly identical to those
presented in this Petition, that no exceptional circumstances existed that would support an
exception to the exhaustion requirement. As in Uber, Accenture was advised of the applicable
regulations (indeed it cited those regulations in its response), and the administrative Tribunal is
familiar with the subject matter and context of the administrative proceedings and is best
positioned to consider the proper scope and relevance of the materials called for by the Subpoena.
See Uber, 216 F. Supp. 3d at 1007-09, Bruggebrew Decl., Ex. A at | (citing 12 C.F.R. § 19.26),
and id., Ex. B at 19 (same); compare Lutheran Social Services, 186 F.3d at 964 (agency subpoena
neither advised Lutheran of its deadline to object nor “point[ed] to the regulation that sets forth
this requirement,” and the agency investigator may have misled Lutheran as to deadline) and 965
(finding no benefit from requiring exhaustion where agency had no expertise in asserted basis of
objection).

Nothing here warrants an exception to the exhaustion requirement.

C. The Subpoena Is Reasonable

Even were the Court to conclude that “exceptional circumstances” exist so as to excuse

 

® In the nearly 12 weeks since it was served with the Subpoena, Accenture has never
raised any constitutional objections. See Bruggebrew Decl., Ex. B.

16779001 4832-0053-4468.2 11 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
ONE MontTcomerRy STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

- Fax 415.989.1663

415.391.4800

eo 62 NTN DH WT eR WD hm

~Y NY NH NN NWN NY WY WN NH FF F-F& = FO OF OU FllUDSllUDS|lUDeSlUlt
eo sa AO UU Be |] YY = SF OBO CBO HN BDH UH ee WY NES SO

Accenture’s waiver, the Court still should require Accenture’s compliance. Accenture bears the
burden to prove that the Subpoena is unduly burdensome or overly broad. Cable Car Advertisers,
319 F. Supp. 2d at 997 (citing North Bay Plumbing, 102 F.3d at 1008). “A recitation that the
discovery request is ‘overly broad, burdensome, oppressive and irrelevant’ is not adequate to voice
a successful objection.” Fosselman v. Caropreso, No. C 09-0055 PJH PR, 2011 WL 999549,

at *4 (N.D. Cal. Mar. 18, 2011) (quoting Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir.
1982)). “The party resisting discovery must instead show specifically how . . . each interrogatory
[or request for production] is not relevant or how each question is overly broad, burdensome or
oppressive.” Jd. (citations and internal quotation marks omitted, brackets in original).

In the underlying proceedings, Accenture asserted exactly the type of undifferentiated,
boilerplate objections prohibited by federal courts. See, e.g., Bruggebrew Decl., Ex. B at 6-7
(“Accenture restates and incorporates by reference its privilege,!”! undue burden, redundancy,
proportionality and overbreadth objections to the entire Subpoena, as well as its objections to the
Subpoena’s definitions and instructions.”). The Subpoena is neither unduly burdensome nor

overly broad, and Accenture should be compelled to provide the documents as required by the

 

7 Accenture raises a general attorney-client privilege objection to all of the Requests.
In doing so Accenture claims to. assert the Bank’s privilege. See Bruggebrew Decl., Ex. B at 2.
But Accenture cannot assert an attorney-client privilege that it does not hold; only the privilege
holder can assert its privilege. See, e.g., Henderson v. United States, 815 F.2d 1189, 1192 (8th
Cir. 1987) (attorney-client communications properly admitted because “the attorney-client
privilege belongs to and exists solely for the benefit of the client” and third party “lacks standing
to object”). If the Bank had intended to assert the privilege over particular documents, it should
have intervened do so. See Kleiman v. Wright, No. 18-CV-80176, 2020 WL 1849407, at *7 (S.D.
Fla. Apr. 13, 2020) (holding that privilege was waived where “third-party entities did not
intervene to assert privilege” and “Defendant lacked authority to assert privilege on behalf of these
entities”); see also United States v. Smith, 454 F.3d 707, 713 (7th Cir. 2006) (finding government
cannot assert attorney-client privilege on behalf of another party) (collecting cases). In any event,
it is clear that the Bank does not intend to assert its privilege. The Bank is well aware of the
subpoena issued to Accenture and has not sought to intervene. Bruggebrew Decl., Ex. F at 9-10.
To the extent that Accenture purports to assert the attorney work-product privilege, that objection
fails as well because that privilege is “personal to the attorney.” Jn re Vargas, 723 F.2d 1461,
1466 (10th Cir. 1983). Regardless, Accenture’s privilege objections provide no basis to quash or
modify the Subpoena. Bruggebrew Decl., Ex. H { 12 (“The production in this proceeding of any
document containing any information over which the Bank claims privilege shall not constitute a
waiver of such privilege in this or any other proceeding. See 12 U.S.C. § 1828(x). The parties are
permitted to use in this proceeding (and solely for purposes of this proceeding) documents that
include information over which the Bank claims privilege.”).

16779.001 4832-0053-4468,2 12 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MonTGomERY STREET, SUITE 3O00, SAN FRANCISCO, CALIFORNIA 94104-5500

: Fax 415.989.1663

415.391.4800

eo Oo NS DBD eH ee HD Ne

vy» NH NH NY WN NHN NY NYY NO =| | FF FSF Fe FP FOU SetllUcr/ rE hlUh
Se NI BD CA F&F eH NH FSF CS OBO CB NI BH A & SH WY =| SC

subpoena issued by Judge McNeil.

VII. CONCLUSION

This Court should issue an order requiring Accenture’s compliance with Requests

Nos. 2—7 and Nos. 9-12 of the Subpoena, limited to internal communications and documents that

Accenture did not send to or receive from Wells Fargo.

DATED: July 21, 2020

16779.001 4832-0053-4468.2

Respectfully submitted,

COBLENTZ PATCH DUFFY & BASS LLP

By: /s/ Timothy P. Crudo

 

TIMOTHY P. CRUDO
Attorneys for Petitioner Paul McLinko

COLEMAN & BALOGH LLP

By: /s/ Ethan A. Balogh

 

ETHAN A. BALOGH

KELLEY, WOLTER & SCOTT, P.A.

By: /s/ Brett D. Kelley

 

BRETT D. KELLEY
Attorneys for Petitioner Claudia Russ Anderson

13 Case No.

 

 

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
COBLENTZ PATCH DUFFY & BASS LLP
One MontTcomery STREET, SUITE 3000, SAN FRANCISCO, CALIFORNIA 94104-5500

Fax 415.989.1663

415.391.4800 .

eo 2 NN DH he hm HW NH

N N N WN N WN NO NO NO | FF F- FEF Fe FSF Fh TEFllUh EFllhlU
[= es | i > + nS)  ~ S)  —)

 

 

VIII. CIVIL LOCAL RULE 5-1(1I(3) CERTIFICATION

Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the

document has been obtained from the other Signatories.

DATED: July 21, 2020 Respectfully submitted,

COBLENTZ PATCH DUFFY & BASS LLP

By: /s/ Timothy P. Crudo

 

TIMOTHY P. CRUDO
Attorneys for Petitioner Paul McLinko

16779.001 4832-0053-4468.2 14

Case No.

 

PETITION FOR ORDER REQUIRING COMPLIANCE WITH DOCUMENT SUBPOENA

 
